 In the MatterOf HERMAN LOEWENSTEIN,INC., EMPLOYER AND PETI-TIONERandADIRONDACK LEATHER WORKERS UNIONandINTERNA-TIONAL FUR AND LEATHER WORKERS UNION OF THE-UNITED STATESANDCANADA,LOCAL 202, CIOCase No. 3-RM-1.Decided December 2, 1947Mr. Lydon F. Maider,of Gloversville, N. Y., andMr. Paul Abrams,of New York City, for the Employer.Mr. Harold W. Ward,of Gloversville, N. Y., for the Independent.Mr. Harry Poze f sky,of Gloversville, N. Y., for the CIO.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed by Herman Loewenstein, Inc., hereincalled the Employer, alleging that Adirondack Leather WorkersUnion, herein called the Independent, and International Fur andLeather Workers Union, Local 202, CIO, herein called the CIO, hadeach demanded recognition as exclusive bargaining representative ofthe same group of employees of the Employer, hearing in this case washeld at Gloversville, New York, before Arthur Leff, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed. The CIO has requested oral argu-ment. This request is hereby denied, inasmuch as the record and briefs,in our opinion, adequately present the issues and positions of theparties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERHerman Loewenstein, Inc., a New York corporation with its prin-cipal office and place of business in New York City, is engaged as a75 N. L. R.B., No. 47.377 378DECISIONSOF NATIONALLABOR RELATIONS BOARDleather manufacturer and merchant in the importing and exportingof leather.Since July 1, 1947, the Employer has operated a plant atGloversville, New York, for the nlannfacture of leather.The Glovers-ville plant alone is involved in this proceeding. Since the commence-ment of operations at its Gloversville plant, the Employer has pur-chased, for use at this plant, raw materials valued at approxunately$250,000, all of which were obtained from points outside the State ofNew York. During the same period, the Employer produced finishedproducts valued in excess of $4,000, of which approximately 75 percentwas shipped to points outside the State of New York.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.IT.TIIE ORGANIZATIONS INVOLVEDAdirondack Leather Workers Union, unaffiliated, is a labor organi-zation, admitting to membership employees of the Employer.International Fur and Leather Workers Union of the United Statesand Canada, Local 202, is a labor organization, affiliated with the Con-gress of Industrial Organizations, admitting to membership employeesof the Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employerhas been presentedwith opposingclaims from rivallabor organizations,each seeking recognition as the exclusive bargain-ing representative for the same group of the Employer's employees.The CIO contends that the present proceeding is barred by anagreement between the CIO and the Employer, and by assumption,express or implied, by the Employer of an existing bargaining agree-ment between the CIO and the prior owner of the plant herein con-cerned.Both the Employer and the Independent deny the existenceof any contractual obligations, either direct or assumed, between theCIO and the Employer, sufficient to constitute a bar to the proceeding.The CIO's claim that there is an agreement between the CIO andthe Employer rests upon an alleged agreement with the Employerin regard to retaining employees of the prior plant owner and withrespect to rates of pay and other matters.The existence of such anagreement is disputed by the Employer.Moreover, the CIO admitsthat its alleged new agreement with the Employer was never reducedto writing or signed by the Employer. Inasmuch as the agreement,if it exists at all,is an oral one, we find that it cannot bar the instantproceeding?1SeeMatterofJohn Morrell & Co.,69 N. L R B 1446;Matter of E. L. Bruce Company,74 N L. R B. 1354. HERMAN LOEWENSTEIN, INC.379There remains the further contention of the CIO that the Em-ployer is bound by an assumption on its part, express or implied, ofa bargaining agreement between the CIO and the prior owner of theplant now owned and occupied by the Employer. In support of itsposition, the CIO maintains that the Employer, by virtue of its pur-chase of the plant herein concerned, is the successor in interest, and,therefore bound by the existing obligations, of the prior owner to theCIO.The record discloses, however, that while the present sale ad-mittedly covered part of the physical assets, including the plant andmachinery formerly owned and operated by another concern, thesale, which was clearly in good faith and not for the purpose of evad-ing any obligations of the seller,2 did not include the good will, ac-counts receivable, or other general assets of the latter concern.More-over, the Employer made no arrangements as part of the purchasetransaction to take over any employees of the seller,' or to assumeany of the latter's obligations, either those of a business nature orthose concerned with labor relations.While the Board has, on occa-sion, held that a purchaser is the successor of the seller and bound bythe latter's obligations where the record discloses a continuity ofinterest and operations,' the Board has also held that the mere pur-chase of certain physical assets, without the assumption of any obli-gation with respect to the employees of the seller, does not constitutethe purchaser a successor of the seller or render the purchaser liableunder any existing agreement between the seller and a labor organi-zation.-'The evidence here does not warrant a finding that the Enl-ployer is a successor of the prior owner of the plant herein concerned.6Therefore, in the absence of any evidence of an express agreement,either written or oral, by the Employer to assume the bargaining2 This conclusion is supported by the fact that the Employer consummated the purchaseof the plant herein concerned only after extended negotiations and the careful considerationof equal facilities offered for sale by other manufacturers; that the stockholders, corporateofficers, and directors of the Employer are entirely different from those of the seller , andthat neither the latter nor any person formerly connected therewith has any proprietaryinterest in the Employer.3The purchaser not only made no arrangements at the time of the sale to take over theemployees of the seller, but has actually recruited the majority of its employees fromoutside sources,retaining from among the seller's employees only such individuals as itconsidered qualified to do the different type of work required in its operations4 SeeMatter of Syncro Mach-me Company, Inc.,62 N. L R. B. 985 ;Matter of NorthwestGlove Co , Inc , 74 NL R. B 2505 SeeMatter of Tampa Transit Lines, Inc, 71N. L. R. B. 742, 744 ;Matter of SescellManufacturing Company,72 N. L. R. B 85, 109.6The fact that the CIO has admittedly issued to employees of the former plant owner,passes through a picket line established by the CIO at the Employer's plant to enforce thealleged oral agreement between the Employer and the CIO, but has denied similar passesto employees of the Employer,indicates that the CIO has, itself,recognized the separateidentity of these concerns,a fact inconsistent with its present position in this proceeding. 380DECISIONS OF NATIONALLABOR RELATIONS BOARDagreement between the CIO and the prior owner of the plant,' wefind that the Employer is not bound by any existing bargainingagreement between the prior owner of the plant and the CIO.More-over, even assumingarguendothat the Employer were bound by suchan agreement, we would find that, as the only existing written agree-ment between the CIO and the former owner of the plant will shortlyexpire," it would constitute no bar to the present proceeding."We find that a. question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated, and we find, that all production employeesof the Employer at its Gloversville, New York, plant, excluding cleri-cal employees, maintenance employees, and supervisors within themeaning of the Act, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V.TILE DETERMINATION OF REPRESENTATIVESThe CIO contends that an election would be inappropriate at thepresent time in view of a contemplated expansion in the Employer'soperations.The contention of the CIO rests upon the assumption thata representative group of employees is not now employed by theEmployer within the appropriate unit.However, the Employer'spresident testified that the Employer expects shortly to reach a maxi-mum employment peak, for a year or longer, of 37 productionemployees, from a present total of approximately 23 such employees.noWhile the Employer conceded that it had at one time consideredmanufacturing another product which would require a considerableincrease in the number of its personnel, its present plans are at bestindefinite and may be abandoned altogether. In the light of the7 The CIO contends that the Employer, by the course of its negotiations with the CIO,orally agreed to assume the contractual obligations of the prior plant owner with theCIO, and is now estopped to deny the assumption of such obligationsThe record indicates,however, that the negotiations between the CIO and the Employer contemplated, not theassumption of any existing contract, but rather the execution of a separate contractapplicable to the Employer's own operations.8 The only written agreement between the CIO and the former owner of this plant isone which by its teams expires December 31, 1947.° SeeMattes of The IVheland Company,72 N. L. It. B. 351 ;Matter of Knoxville MisasngCompany,73 N L. It. B 1321.10This estimate is based upon an expert study upon which the Employer is relying inplanning its production requirements. In contrast therewith, a CIO official testified with-out direct contradiction that he was informed by a supervisory official of the Employer,shortly after the latter had taken over the plant, that the Employer expected to have about60 or 70 production employees by the end of the present year. HERMAN LOEWENSTEIN, INC.381Employer's evidence, which must be considered the more reliable sofar as our appraisal of its own plans is concerned, we find that thepresent group of employees is substantial and is representative of thetotal working force that may ultimately be employed.1'Li view ofthese facts, and the uncertainty of the rate of expansion and of thetime at which a full complement will be reached, we shall adhere to theBoard's usual policy in such circumstances by directing an immediateelection.VI. THE FOE1i OFTHE BALLOTThere remains for consideration a question raised by the Independ-ent as to whether the CIO is entitled to a place on the ballot in theelection.The Independent contends that the CIO shall be denied aplace on the ballot upon the ground (1) that it is not qualified forcertification, under Section 9 (f), (g), and (h) of the Act as amended,or upon general equitable considerations ; and (2) that it has not sub-mitted sufficient evidence of a representation interest.We are of theopinion that the Fur Workers, CIO, because it has not complied withSections 9 (f) and (h) of the amended Act, should not appear on theballot.The issue is not only one of law, but also one of policy.We construethe amended Act to provide, in essence, that a non-complying labororganization shall not be the beneficiary of any Board investigationof a question concerning representation.For this reason the Boardhas declined to proceed to hearing or election on a petition filed by anon-complying union; 12 it has declined to certify such a union sincethe effective date of the amendments to the Act, even though it won avictory at the polls before that date; 13 it has declined to place such aunion on the ballot, as intervenor, in an election held at the instanceof a petitioning labor organization that has complied with Sections 9(f) and (h), even though its intervention at the hearing was other-wise proper; 14 and it has declined to order an employer to bargaincollectively with a non-complying union, except upon compliance bythe union within a specified period.15Here the petitioner is not a complying labor organization, but theemployer.The fact remains that the question concerning representa-tion, although brought to the Board's attention by the employer's own"SeeMatter of General Motors Corporation,Fisher-Body-Ternstedt Division,74 N. L.R. B 18;Matter of Knox Metal Products ]no,74 N. L. R. B 24.12Matter of Rite-Form Corset Company, Inc., 75 N. L.R. B. 174.13 SeeMatter of Myrtle Desk Company,75 N. L R. B. 226;Matter of Colonial RadioCorporation,75 N. L R. B 228.14 SeeMatter of S,gmund Cohn & Co., 75N. L. R B. 177.15 SeeMatter of Marshall and Bruce Company,75 N. L. R. B. 90. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDpetition, was "raised by a labor organization." 18 It was raised bythe affirmative claim, here made both by the Fur Workers, CIO andby the Adirondack Workers, that a labor organization represented amajority of the employer's employees within an appropriate unit.Absent such a claim, the Board would be without jurisdiction to pro-ceed with its investigation under Section 9 (c) (1) (B) of the Act asamended 17Although it is the employer's petition in such a case thatsets the Board's machinery in motion, it is an individual's or a labororganization's initial claim for recognition that makes it possible forthe employer to invoke that machinery. If, as here, a labor organi-zation that presented a claim for recognition has not complied withthe provisions of Sections 9 (f) and (h), we would no more implementthe policy of Congress if we placed it on the ballot than if we were todo so in a case in which it, or another labor organization, filed theformal papers with the Board. If a non-complying union were placedon the ballot and happened to win the election, no one could expect theBoard under the amended Act to issue a certification that would runin its favor.But a victory at the polls, even without later formalcertification, would confer certain moral and practical advantages onthe non-complying union which the basic policy of Congress appearsto discountenance.Such a result can be averted with certainty onlyby our declining to place a non-complying union on any ballot, unlessthere are absolutely compelling statutory or policy reasons for doing so.In our opinion, the fact that a petition has been filed by an employerrather than by a labor organization does not provide such compellingreasons.The question concerning representation remains a question"raised by a labor organization" which has made a claim for recog-nition as bargaining representative.18An employer petition, like aunion petition, seeks to resolve the question of who, if anyone, is thetrue bargaining representative of the employees. Either sets in motionthe same investigative process; the same result, either of certificationor of dismissal, may flow from either; and a Board election conductedon the basis of either will now preclude another Board election for12 months.This similarity between employer and union petitions,both in purpose and in result, points strongly to the conclusion that anon-complying union should derive no more advantage from the one16 Sections 9 (f) and(h) both open as follows:"No investigation shall be made by theBoard of any question affecting commerce concerning the representation of employees,raised by a labor organizationunder subsection(c)of this section . .(Emphasissupplied)11The cited section of the amended Act prescribes that a petition filed with the Boardby an employer shall allege"That one or more individuals or labor organizations havepresented to him a claim to be recognized as the representative"of his employees"The cases in which the Board has refused to dismiss a union petition for lack of anantecedent request for recognition do not hold the contrary. HERMAN LOEWENSTEIN, INC.383than it does from the other.19The statutory language supports thesame conclusion.Sections 9 (f) and (h) speak in terms of questionsraised, rather than of petitions filed, by labor organizations.Anemployer petition must allege that he has been presented with a claimby an individual or a labor organization for recognition as bargain-ing representative of his employees.The distinction which Congressintended to draw by the words "raised by a labor organization" is, webelieve, between a claim for recognition made by a union and a similarclaim made by an individual or individuals, not between a union peti-tion and an employer petition filed with the Board.The name of the .Fur Workers, CIO, will therefore not be placed on the ballot in thiscase.The Board recognizes, to be sure, that this conclusion may some-times result in depriving an employer of information which the.amended Act would permit him to secure if only a complying labororganization or organizations were affirmatively claiming representa-tive status.Conflicting policy considerations are before us; theamended Act and its legislative history provide no sure answer as towhich should prevail.We believe, however, that the exclusion of non-complying unions from the ballot in cases where employers are thepetitioners is more nearly consistent with the supervening policy ofdenying the imprimatur of Government to such labor organizations.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Herman Loewenstein, Inc., Glov-ersville,New York, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Third Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by Adirondack Leather Workers Union,unaffiliated, for the purposes of collective bargaining.19 If employer petitions were processed so as to benefit non-complying unions, it is notdifficult to foresee attempts by such unions to persuade employers, in the interest ofindustrial peace, to file petitions with the Board.